COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      The State of Texas v. Keiarra Peterson

Appellate case number:    01-19-00137-CR

Trial court case number: 1529626

Trial court:              177th District Court of Harris County

       Appellee Keiarra Peterson filed a motion for en banc reconsideration of the Court’s August
25, 2020 opinion. The motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                   Acting for the Court

En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Goodman, Kelly,
Landau, Hightower, Countiss, and Adams.

Date: December 29, 2020